United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2533
                                    ___________

Thomas Waller,                           *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
Henry Carol Morris,                      *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: July 28, 2000
                              Filed: August 1, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Waller, an Arkansas inmate, appeals the district court’s1 dismissal under
28 U.S.C. § 1915(e)(2)(B)(i) and (ii) of his 42 U.S.C. § 1983 action against his court-
appointed criminal defense attorney, Henry Carol Morris. Having carefully reviewed
the record, we agree with the district court that Morris was not a state actor amenable



      1
      The HONORABLE HARRY F. BARNES, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
HONORABLE BOBBY E. SHEPHERD, United States Magistrate Judge for the
Western District of Arkansas.
to suit under section 1983. See Polk County v. Dodson, 454 U.S. 312, 325 (1981).
Accordingly, we affirm. See 8th Cir. R. 47A(a).

      We deny appellant’s pending motions.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-